Citation Nr: 0333942	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  99-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD).   
 
2.  Entitlement to an increase in a 40 percent rating for 
residuals of a shell fragment wound to the right thigh.   
 
3.  Entitlement to an increase in a 40 percent rating for 
varicose veins of the right leg.   
 
4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 1998 and January 2000 RO 
rating decisions.  The February 1998 RO decision denied an 
increase in a 50 percent rating for the veteran's service-
connected PTSD, and denied a TDIU rating.  The January 2000 
RO decision denied an increase in a 40 percent rating for the 
veteran's service-connected residuals of a shell fragment 
wound to the right thigh, and denied an increase in a 40 
percent rating for his service-connected varicose veins of 
the right leg.  The veteran requested a personal hearing at 
the RO, but he later withdrew such request.  

The present decision addresses the issues of an increased 
rating for PTSD and a TDIU claim.  The issues of increased 
ratings for residuals of a shell fragment wound to the right 
thigh and for varicose veins of the right leg are the subject 
of the remand at the end of the decision.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of 
severe industrial and social impairment, and is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to various symptoms.  

2.  The veteran's service-connected disabilities are PTSD 
(which the Board now rates 70 percent), residuals of a shell 
fragment wound to the right thigh (rated 40 percent), 
varicose veins of the right leg (rated 40 percent), scars of 
the right and left anterior groin surface (rated 10 percent), 
a low back disorder (rated 10 percent), and right ear hearing 
loss (rated noncompensable).  The combined service-connected 
disability rating is 90 percent.  The service-connected 
disabilities prevent the veteran from holding gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  

2.  The criteria for a TDIU rating have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1970 to January 1972, including service in Vietnam.  Among 
his decorations are the Combat Infantryman Badge, and the 
Purple Heart Medal.  He was retired from service by reason of 
disability.  

In February 1972, service connection was granted for 
residuals of shell fragment wounds to the right thigh.  A 
temporary total prestabilization rating was assigned.  

In December 1972, the RO assigned a 40 percent rating for 
residuals of a shell fragment wound to the right thigh.  
Various percentage rating for the condition have been 
assigned since service, followed by a current 40 percent 
rating which has been in effect for many years.  Service 
connection and a 10 percent rating was also granted for scars 
of the right and left anterior groin.  In November 1976, the 
RO granted service connection and a noncompensable rating for 
hearing loss of the right ear.  In February 1989, the Board 
granted service connection for PTSD, and in that same month 
the RO assigned a 50 percent rating for the condition.  In 
March 1986, the RO granted secondary service connection for 
right leg varicose veins (due to right thigh shell fragment 
wound residuals), and the RO assigned a 40 percent rating for 
the right leg varicose veins.  In November 1995, the RO 
granted secondary service connection and a 10 percent rating 
for a low back disorder.

Social Security Administration (SSA) records indicate that 
the veteran has been awarded SSA disability benefits.  
Records also note several non-service-connected conditions, 
such as residuals of multiple injuries sustained in a 1981 
vehicle accident.

In February 1996, the veteran submitted his current claim for 
a TDIU rating and for an increased rating for his service-
connected PTSD.  He related that he had completed two years 
of college and that he had not been employed since his 
separation from service.  The veteran indicated that he was 
receiving SSA disability benefits.  

VA treatment records dated from March 1996 to March 1997 show 
that the veteran received treatment for disorders including 
his right thigh disorder and for PTSD.  

The veteran underwent a VA psychiatric examination in May 
1997.  The examiner reported that the veteran was oriented 
times three and that his mood was anxious.  The examiner 
indicated that the veteran's affect was constricted and that 
his attentions, concentration, and memory were good.  It was 
noted that the veteran's speech was clear and coherent and 
that he was not hallucinating.  The examiner noted that the 
veteran was not suicidal or homicidal, that his insight and 
judgment were fair, and that he exhibited good impulse 
control.  The diagnosis was PTSD.  A Global Assessment of 
Functioning Score (GAF) score of 65 was assigned.  

VA treatment records dated from May 1997 to September 1997 
show treatment for PTSD.  A September 1997 entry related a 
diagnosis of PTSD and a GAF score of 50 to 55.  

Private treatment records dated in September 1997 show 
continued treatment.  A September 1997 psychiatric evaluation 
report from L. A. Torrado Colon, M.D., noted that the veteran 
was presently receiving SSA benefits.  It was reported that 
he resided next to his brother and that he would occasional 
receive some distraction by watching television without 
particular interest in specific programming.  The veteran 
indicated that he could not concentrate and that he would get 
angry and get up and leave.  Dr. Torrado Colon reported that 
the veteran was cooperative and spontaneous and that his eye 
contact was adequate.  It was noted that the veteran cried 
occasionally during the interview.  The physician stated that 
the veteran's verbal production was adequate within answers 
in time.  It was reported that the veteran's thought content 
revolved around difficulties he had with his sleep pattern 
including recurrent nightmares and that he complained of 
constant pain and depressive symptoms.  The physician noted 
that ideas of reference and perceptional problems were denied 
and that the veteran denied suicidal and homicidal ideations.  
The veteran's intellectual functioning and abstract ability 
were reported to be within borderline limits.  His affect was 
appropriate to thought content with answers in a depressed 
fashion.  The physician reported that the veteran's mood was 
worried with tension and fear and that he was oriented in 
person and place, but only partially in time.  His remote and 
recent memory were reported to be adequate, but not his 
immediate memory where he could only remember 2 out of 5 
objects.  The physician noted that the veteran's judgment was 
impaired.  The diagnoses were PTSD; major depression, 
recurrent; and rule out dysthymic disorder.  

A September 1997 orthopedic evaluation from J. Bonilla Colon, 
M.D., noted an impression which included old loss of soft 
tissue of the right thigh due to a machine gun.  The Dr. 
Bonilla Colon commented that from an orthopedic point of 
view, the veteran had recovered a satisfactory level of 
functioning not only in the limbs, but also in the neck and 
trunk.  

VA treatment records dated from January 1998 to August 1999 
show that the veteran continued to receive treatment for 
several disorders.  

The veteran underwent a VA muscles examination in November 
1999.  The diagnosis was residuals of shell fragment wounds 
to the right thigh.  The veteran also underwent a VA arteries 
and veins examination in November 1999.  The diagnosis was 
varicose veins, right leg.  

Records dated from December 2001 to March 2002 show continued 
treatment.  Treatment entries in December 2001 referred to a 
right thigh abscess and cellulitis.  

The veteran underwent a VA muscles examination in March 2002.  
The diagnoses were residuals of shell fragment wounds, right 
thigh with scars and focal tubular and linear calcifications 
in the inner aspect of the right thigh which may represent 
post-traumatic myositis ossificans and normal bony structures 
by X-rays of the right femur.  It was noted that the veteran 
could walk unassisted, but limping with his right leg.  

The veteran underwent a VA audiological examination in May 
2002.  The diagnoses were borderline normal hearing from 250 
Hertz to 1000 Hertz and mild to severe sensorineural hearing 
loss from 1500 Hertz to 4000 Hertz in the right ear with 
moderately reduced speech recognition ability and normal 
middle ear function.  As to the left ear, there was hearing 
within normal limits from 250 Hertz to 1000 Hertz and mild to 
severe sensorineural hearing loss from 1500 Hertz to 4000 
Hertz with moderately reduced speech recognition ability and 
normal middle ear function.  

VA treatment records dated from April 2002 to July 2002 refer 
to treatment for PTSD.  An April 2002 entry noted that the 
veteran complained of flashbacks with nightmares which were 
Vietnam related.  He also reported that he was feeling 
depressed, isolated, and irritable.  The examiner indicated 
that the veteran was coherent and oriented in all spheres.  
It was noted that his judgment and insight were poor.  The 
assessment was PTSD with depressive features.  A GAF score of 
55 was assigned.  A July 2002 entry noted that the veteran's 
thought content showed delusions of prosection.  It was 
reported that his thought process was coherent, relevant, and 
logical and that he was oriented in all spheres.  The 
examiner indicated that the veteran's memory was poor for 
recent events and that his judgment and insight were poor.  
The assessment was PTSD with depressive features.  The GAF 
score was 55.  

The veteran underwent a VA psychiatric examination in 
September 2002.  He reported that he lived with an older 
brother and that he barely related to anyone outside of his 
very intimate family circle.  The veteran indicated that he 
was basically isolated and that he had no particular hobbies 
or pastimes.  The examiner reported that the veteran was well 
developed and that he was adequately dressed and groomed.  
The examiner noted that he was alert, aware of the interview 
situation, and in contact with reality.  It was noted that 
the veteran tended to be rather verborrheic and somewhat 
circumstantial, but that his answers were relevant and 
coherent.  The examiner noted that the veteran's content was 
centered on his memories about Vietnam experiences, 
especially the incident in which he was wounded that he could 
still recall very clearly and vividly.  It was reported that 
the veteran remembered with sadness the death of his two 
closest fellow soldiers and how he made a promise to visit 
their graves, which he had partially accomplished.  The 
examiner reported that the veteran was not delusional, 
hallucinating, or suicidal or homicidal.  The examiner stated 
that the veteran's affect was adequate and that his mood was 
depressed.  It was noted that the veteran was oriented in 
person, place, and time and that his memory and intellectual 
functioning was adequate.  The examiner indicated that the 
veteran's judgment was fair and that his insight was 
superficial.  The assessment was PTSD.  The examiner 
commented that the veteran continued to manifest active 
symptoms of PTSD and that he was also found to have 
depression which had always been found to be secondary to his 
PTSD symptoms.  The examiner assigned a GAF score of 50.  

A subsequent VA treatment entry noted that the veteran 
reported that he had many flashbacks and nightmares recently 
due to the 9/11 anniversary as well as other events that had 
occurred.  It was noted that thought content showed delusions 
of persecution and delusions of guilt.  The examiner 
indicated that his thought process was coherent, relevant, 
and logical.  The examiner indicated that the veteran was 
oriented in all spheres, that his memory was poor for recent 
events, and that his judgment and insight were poor.  The 
impression was PTSD and the GAF score was 55.  The examiner 
stated that in his opinion, the veteran was not able to work 
or get involved in gainful activities.  


II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims for an increase in a 50 percent 
rating for PTSD and for a TDIU rating.  VA examinations have 
been provided, and identified relevant medical records 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied as to these issues.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

A.  Increased Rating for PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating criteria for evaluating mental disorders changed 
during the pendency of this appeal.  The old criteria, in 
effect prior to November 7, 1996, provided that a 50 percent 
rating is warranted for PTSD when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating requires that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent rating requires that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the new criteria, which became effective on November 7, 
1996, a 50 percent rating is warranted for PTSD where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affected the ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

The evidence shows that the veteran has been unemployed for 
years.  The most recent September 2002 VA psychiatric 
examination noted that he barely related to anyone outside of 
his very intimate family circle.  Various symptoms were 
described.  The diagnosis was PTSD, and the examiner assigned 
a GAF score of 50.  According to DSM-IV, a GAF score of 50 
indicates serious social and occupational impairment (such as 
no friends and unable to hold a job).  Other recent VA 
treatment records dated in 2002 show diagnoses of PTSD and 
GAF scores of 55, which according to DSM-IV indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning (such as few friends and 
conflicts with peers or co-workers).  A September 2002 VA 
treatment entry, subsequent to the VA examination noted 
above, included a diagnosis of PTSD and a GAF score of 55.  
The examiner commented that the veteran was not able to work 
or get involved in gainful activities.  It is unclear whether 
the examiner was indicating that the veteran's service-
connected PTSD was the sole reason for the veteran's 
inability to work.  The GAF score of 55 which was provided by 
the examiner, as noted above, is indicative of moderate 
difficulty in occupational functioning.  

In the judgment of the Board, the veteran's PTSD is not 100 
percent disabling under the alternative tests of the old 
rating criteria or under the new rating criteria.  The GAF 
scores in recent years reflect the examiners' opinions that 
the veteran has moderate to serious occupational and social 
impairment from psychiatric symptoms.  After a review of all 
the evidence, the Board finds that the veteran's PTSD 
disability produces severe industrial and social impairment 
(old rating criteria for a 70 percent rating), and that it is 
productive of occupational and social impairment which 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to various symptoms (new 
rating criteria for 70 percent rating).  Thus, an increased 
rating to 70 percent for PTSD is granted.  The benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), has been considered in 
granting this benefit.  

B.  TDIU Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet.App. 1 (2001).

The veteran's service-connected disabilities include PTSD 
(which the Board has now rated 70 percent), residuals of a 
shell fragment wound to the right thigh (rated 40 percent), 
varicose veins of the right leg (rated 40 percent), scars of 
the right and left anterior groin surface (rated 10 percent), 
a low back disorder (rated 10 percent), and right ear hearing 
loss (rated noncompensable).  The combined service-connected 
disability rating is 90 percent.  38 C.F.R. § 4.25.  
Therefore, the veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a) for consideration for a TDIU rating on a 
schedular basis, and the determinative issue is whether he is 
unemployable due to service-connected disabilities.  The 
focus is on whether the service-connected conditions would 
render it impossible for the average person to follow a 
"substantially gainful occupation."  Roberson v. Principi, 
251 F.3d 1378 (Fed.Cir. 2001).  

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19.  

The evidence shows that the veteran has completed two years 
of college and that he has not been employed for years.  He 
is in receipt of SSA disability benefits.  Admittedly, there 
are some non-service-connected conditions which interfere 
with the ability to work.  However, the service-connected 
disorders alone would seem to prevent work.  The severity of 
the service-connected disabilities is reflected in part by 
the combined 90 percent compensation rating.  Given the 
nature and severity of the service-connected psychiatric and 
physical disabilities, it appears that this combat veteran 
would find it extremely difficult, if not impossible, to 
perform gainful work on a sustained basis.  The Board notes 
that the veteran is presently seeking increased ratings for 
his service-connected residuals of a shell fragment wound of 
the right thigh and varicose veins of the right leg.  
However, the evidence shows that his present service-
connected disabilities (as presently rated) render him unable 
to perform gainful employment.  

Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the service-connected 
disabilities prevent gainful employment, and thus a TDIU 
rating is granted.  


ORDER

An increased 70 percent rating for PTSD is granted.  

A TDIU rating is granted.  


REMAND

The other issues on appeal are entitlement to an increase in 
a 40 percent rating for residuals of a shell fragment wound 
to the right thigh, and entitlement to an increase in a 40 
percent rating for varicose veins of the right leg.  The 
veteran was last afforded a VA examination in November 1999 
for right leg varicose veins.  The record indicates that he 
has received subsequent treatment for right leg problems.  A 
VA examination for the right thigh shell fragment wound 
residuals was performed in March 2002.  After a review of the 
record, the Board believes another examination is warranted 
on the right leg varicose veins condition, as part of the 
VA's duty to assist the veteran in developing such claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.139.  As a new examination as 
to the varicose veins of the right thigh may provide 
information as to residuals of a shell fragment wound to the 
right thigh, the Board will defer action on both issues 
pending the completion of the examination.  Updated treatment 
records on these conditions should also be obtained.  Id.  

Accordingly, these issues are remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him during and 
since 2002 for right leg problems, and the 
RO should then obtain copies of the 
related medical records.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his varicose veins of the right leg.  
The claims folder should be provided to 
and reviewed by the examiner.  All signs 
and symptoms necessary for rating right 
leg varicose veins should be reported.  

3.  Thereafter, the RO should review the 
claims for increased ratings for residuals 
of a shell fragment wound to the right 
thigh and varicose veins of the right leg.  
If the claims are denied, the RO should 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



